Silverman, J. (concurring). I
rest my concurrence on the
errors in the charge as to the burden of proof of plaintiff’s negligence, and as to the standards to be applied in determining whether an infant is contributorily negligent, and in its failure to define even common-law negligence.
Murphy, P. J., Kupferman and Lupiano, JJ., concur with Fein, J.; Silverman, J., concurs in an opinion.
Judgment, Supreme Court, Bronx County, entered on November 16, 1977, reversed, on the law, and vacated, the complaint reinstated and the matter remanded for a new trial, with $75 costs and disbursements of this appeal to abide the event.